DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Previous Rejections
Applicant’s arguments, filed 08 January 2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claims 2 and 18 are cancelled.
Claims 1, 3-17, and 19 are pending and are examined on the merits in this prosecution.
CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 4-6, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Furrer (US 2010/0056636 A1).
For claim 1, Furrer teaches N-substituted p-menthane carboxamides as cooling compounds (Title and Abstract; see formula (II), below). This teaching also reads on claim 6. 


    PNG
    media_image1.png
    160
    276
    media_image1.png
    Greyscale

Formula II

Furrer teaches R may be OH (pg 7, claim 5), and further teaches that N-(2-hydroxy-2-phenylethyl)-2-isopropyl-5-methylcyclohexanecarboxamide shows a cooling intensity at a very low concentration of 0.005 ppm (pgs 6-7, 0076]). As such, claims 1, 17, and 19 are prima facie obvious over this teaching. 

    PNG
    media_image2.png
    230
    337
    media_image2.png
    Greyscale

N-(2-hydroxy-2-phenylethyl)-2-isopropyl-
5-methylcyclohexanecarboxamide

For claims 4 and 5, Furrer teaches a particularly preferred flavoring substance such as peppermint oil, which contains cineole, menthone, menthyl acetate, isopulegol, menthol, pulegone, and carvone. Furrer also teaches that in a 
For claim 9, Furrer teaches a flavor composition (pg 4, [0044].
For claims 10, 12, and 14, Furrer teaches the one or more fragrance imparting substances are comprised in the composition of the invention at a level within the range of 0.5-99%. Preferably the one or more fragrance imparting substances are present at a level within the range of 1-50 wt %, overlapping or within the claimed range in each case. Furrer teaches the composition may be used in at least foodstuffs, beverages, oral care products, cosmetic products, personal care products and tobacco products (pg 4, [0046] and [0048]), reading on claims 11 and 13.
For claims 15 and 16, Furrer teaches the sensory stimulant can be used to enhance a product in which it is incorporated (Abstract and pg 2, [0014] and [0015]).
As discussed above, the compound taught by Furrer, N-(2-hydroxy-2-phenylethyl)-2-isopropyl-5-methylcyclohexanecarboxamide lacks the gem-dimethyl moiety at C-5 present in claimed structure of formula (1) or (2), as set forth in claims 1-3. However, when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made. In re Wilder, 563 F.2d 457 (CCPA 1957). Stated alternatively, obviousness may be based solely upon structural similarity (an established structural In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). See also In re Lohr, 137 USPQ 548,549 (CCPA 1963) (H and methyl are obvious variants); and Ex parte Blustone, 135 USPQ 199 (POBA 1961) (alkyl and H are obvious variants).

2) Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furrer (cited above), in view of Disierto (US 2011/0015227 A1).
The teachings of Furrer are discussed above.
Furrer does not teach the at least one kind of warm feeling substance such as vanillyl butyl ether and jambu oleoresin, as recited in claims 7 and 8.
Disierto teaches the missing elements of Furrer.
Disierto teaches an invention that comprises a “hot component” and a “cooling component” (Abstract). The invention can provide an oral care product such as a toothpaste, a tooth-gel, or a mouthwash (pg 3, [0043]).
Disierto teaches the hot component, in a particularly preferred embodiment, comprises vanillyl butyl ether (pg 2, [0024]), as the first elected warm feeling substance. Disierto teaches that other hot sensate compounds Zanthoxylum piperitum extract, sanshool I, sanshool II, sanshoamide, black pepper extract, chavicine (a black pepper extract), piperine (a white pepper and black pepper extract), and spilanthol.
Disierto teaches the cool component can comprise menthol and a menthyl derivative such as an N-alkyl-p-menthane-3-carboxamide (pg 2, [0025] and pg 5, claim 16), or the N-ethyl derivative, also known as WS-3 (pg 4, Table 1). See also the description of “Sample B” (pg 4, [0046]).
Disierto teaches the inventive composition comprising a hot component and a cooling component in a specific ratio is capable of providing a clean warming sensation that is perceived not only in the mouth but also in the throat and chest (pg 1, [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition prima facie obvious over Furrer based upon structural similarity as discussed above, by adding the hot components vanillyl butyl ether and jambu oleoresin in a composition with cooling compounds since Disierto teaches that the combination of hot components and cooling components provides a clean warming sensation that is perceived not only in the mouth but also in the throat and chest. 

Examiner’s Reply to Attorney Arguments
The remarks of 08 January 2021 (“Remarks”) have been fully considered.  However, the rejection of claims 1, 3-17 and 19 under 35 U.S.C. § 103 as unpatentable over the cited references is maintained.

1. Rejection of claims 1, 3-6 and 9-19 under 35 U.S.C. §103 over Furrer.
The Applicant argues that “It is common knowledge to one skilled in the art that modification of a menthane skeleton significantly impairs its cooling activity” and therefore “one skilled in the art would not have been motivated and would be discouraged to modify Furrer’s teaching to arrive at the claimed invention”  (pg 10, “Remarks”). 
The Examiner acknowledges the argument presented, but is not persuaded. First, the applicant has failed to present evidence regarding the claimed species of menthyl carboxamides. As set forth in MPEP 716.01(b), 
To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).

As set forth in MPEP 716.02(e), to establish non-obviousness, the applicant must compare the claimed subject matter with the closest prior art prima facie case of obviousness. The Examiner has determined that Furrer is the closest prior art and applicant has not compared the claimed invention with that of Furrer. 
The applicant argues that the Declaration under 37 C.F.R. § 1.132 submitted by Shigeru Tanaka, in which additional experiments were conducted to evaluate cool-feeling intensity (TRPM8 Activity Evaluation) of five additional compounds (cpds 2-6, shown below), show that modification of a menthol skeleton impairs cooling activity. 


    PNG
    media_image3.png
    97
    73
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    95
    64
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    95
    110
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    97
    68
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    93
    67
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    93
    67
    media_image8.png
    Greyscale

menthol       cpd 2               cpd 3          cpd 4         cpd 5        cpd 6

The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. Compounds 2-6 assayed by Tanaka are not the closest prior art and the compounds assayed by Tanaka are not closely related by structure to the claimed compounds since they lack the carboxamide group, as well as the two carbon side-chain on the nitrogen distal to the ring, the X group, and the Y group, which is a phenyl group with or without further substitution. As such, the compounds assayed by Tanaka cannot be considered the closest prior art to the claimed compounds.


2. Rejection of claims 7 and 8 under 35 U.S.C. §103 over Furrer in view of Disierto.
The Applicant has not presented further arguments specifically regarding the correctness of this rejection. As such, this rejection is maintained.

Examiner’s Reply to Declaration under 37 C.F.R. 1.132 Dated 01/08/2021
Shigeru Tanaka, a scientist at Takasago International Corporation, filed a Declaration (“the Tanaka Declaration”) under 37 C.F.R. on 08 January 2021. The Declaration shows additional comparative experiments comprising menthol and compounds 2-6, shown above. The data show the TRPM8 EC50 values in M of cyclohexanols cpds 2-6 (as racemates) is less than the EC50 value of enantiomerically pure menthol.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. However, the Declaration is insufficient to In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011). As such, the Declaration fails to support Applicant’s allegation of surprising or unexpected results since the Itoh Declaration presents no factual evidence regarding the instantly claimed compounds.
Tanaka also alleges on page 5 of the Declaration that:


    PNG
    media_image9.png
    207
    762
    media_image9.png
    Greyscale

	
Table 12 discussed by Tanaka (shown on page 59 of the instant specification) is reproduced below:

    PNG
    media_image10.png
    769
    428
    media_image10.png
    Greyscale



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612